
	

113 HR 5249 IH: Rosoboronexport Embargo Act of 2014
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5249
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mr. Moran (for himself, Mr. Kinzinger of Illinois, Ms. DeLauro, Ms. Kaptur, Mr. Larson of Connecticut, and Ms. Esty) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Oversight and Government Reform and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To re-impose sanctions on Russian arms exporter Rosoboronexport, and for other purposes.
	
	
		1.Short titleThis Act may be cited as Rosoboronexport Embargo Act of 2014.
		2.Prohibition on direct or indirect use of funds to enter into contracts or agreements with
			 Rosoboronexport
			(a)ProhibitionThe head of an executive agency may not enter into a contract, memorandum of understanding, or
			 cooperative agreement with, or make a grant to, or provide a loan or loan
			 agreement to Ro­so­bor­on­ex­port or any subsidiary of Rosoboronexport
			 related
			 to the design, manufacture, or sale of military equipment.
			(b)WaiverThe President may waive the applicability of subsection (a) if the President, in consultation with
			 the Secretary of Defense, the Secretary of State, the Secretary of
			 Commerce and the Director of National Intelligence, certifies in writing
			 to the appropriate congressional committees that—
				(1)to the best of the President's knowledge—
					(A)Rosoboronexport has ceased the transfer of lethal military equipment to, and the maintenance of
			 existing lethal military equipment for, the Government of the Syrian Arab
			 Republic;
					(B)the armed forces of the Russian Federation have withdrawn from Crimea (other than military forces
			 present on military bases subject to agreements in force between the
			 Government of the Russian Federation and the Government of Ukraine); and
					(C)agents of the Russian Federation are not taking active measures to destabilize the control of the
			 Government of Ukraine over eastern Ukraine (including through active
			 support of efforts to unlawfully occupy facilities of the Government of
			 Ukraine); or
					(2)the waiver is in the national security interests of the United States.
				(c)Reprogramming authority
				(1)In generalThe President may reprogram funds appropriated or otherwise made available for Economic Support
			 Fund assistance or security assistance for the government of a country
			 that, on or after the date of the enactment of this Act, enters into a
			 contract, memorandum of understanding, or cooperative agreement with, or
			 makes a grant to, or provides a loan or loan agreement to
			 Ro­so­bor­on­ex­port,
			 or any subsidiary of Ro­so­bor­on­ex­port, in an amount up to or equal to
			 the
			 total amount of each such contract, memorandum of understanding,
			 cooperative agreement, loan, or loan agreement.
				(2)NotificationThe President shall notify Congress not later than 15 days before reprogramming funds under
			 paragraph (1).
				(d)DefinitionsIn this section:
				(1)Appropriate congressional committeesThe term appropriate congressional committees means—
					(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate; and
					(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the House of Representatives.
					(2)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code.
				3.Prohibition on assisting Rosoboronexport through the provision of financing
			(a)Prohibited activity definedFor purposes of this section, the term prohibited activity means the act of knowingly, materially, and directly contributing or attempting to contribute,
			 through the provision of financing, to the transfer or retransfer of goods
			 or technology to Rosoboronexport or any subsidiary of Rosoboronexport.
			(b)ProhibitionNo United States person may engage in any prohibited activity to the extent that the United States
			 has jurisdiction to prohibit such activity by such United States person.
			(c)Presidential determination and order with respect to united states and foreign personsIf the President determines that a United States person has engaged in a prohibited activity
			 (without regard to whether subsection (b) applies), the President shall,
			 by order, impose the sanctions described in subsection (d) on such person.
			(d)SanctionsThe following sanctions shall be imposed pursuant to any order issued under subsection (c) with
			 respect to any United States person:
				(1)Ban on dealings in government finance
					(A)Designation as primary dealerNeither the Board of Governors of the Federal Reserve System nor the Federal Reserve Bank of New
			 York may designate, or permit the continuation of any prior designation
			 of, the person as a primary dealer in United States Government debt
			 instruments.
					(B)Service as depositaryThe person may not serve as a depositary for United States Government funds.
					(2)Restrictions on operationsThe person may not, directly or indirectly—
					(A)commence any line of business in the United States in which the person was not engaged as of the
			 date of the order; or
					(B)conduct business from any location in the United States at which the person did not conduct
			 business as of the date of the order.
					(e)Termination of the sanctionsAny sanction imposed on any person pursuant to an order issued under subsection (c) shall—
				(1)remain in effect for a period of not less than 12 months; and
				(2)cease to apply after the end of such 12-month period only if the President determines, and
			 certifies in writing to the Congress, that—
					(A)the person has ceased to engage in any prohibited activity; and
					(B)the President has received reliable assurances from such person that the person will not, in the
			 future, engage in any prohibited activity.
					(f)WaiverThe President may waive the application of any sanction imposed on any person pursuant to an order
			 issued under subsection (c) if the President determines, and certifies in
			 writing to the Congress, that the continued imposition of the sanction
			 would have a serious adverse effect on the safety and soundness of the
			 domestic or international financial system or on domestic or international
			 payments systems.
			(g)Enforcement actionThe Attorney General may bring an action in an appropriate district court of the United States for
			 injunctive and other appropriate relief with respect to—
				(1)any violation of subsection (b); or
				(2)any order issued pursuant to subsection (c).
				(h)Knowingly defined
				(1)In generalFor purposes of this section, the term knowingly means the state of mind of a person with respect to conduct, a circumstance, or a result in which—
					(A)such person is aware that such person is engaging in such conduct, that such circumstance exists,
			 or that such result is substantially certain to occur; or
					(B)such person has a firm belief that such circumstance exists or that such result is substantially
			 certain to occur.
					(2)Knowledge of the existence of a particular circumstanceIf knowledge of the existence of a particular circumstance is required for an offense, such
			 knowledge is established if a person is aware of a high probability of the
			 existence of such circumstance, unless the person actually believes that
			 such circumstance does not exist.
				(i)Scope of applicationThis section shall apply with respect to prohibited activities that occur on or after the date of
			 the enactment of this Act.
			4.Sanctions against United States persons that transfers or retransfers goods or technology, or
			 enters into contracts, or engages in trade, with Rosoboronexport
			(a)In generalIf any United States person transfers or retransfers goods or technology, or enters into contracts,
			 or engages in trade, with Rosoboronexport, or any subsidiary of
			 Rosoboronexport, then the sanctions described in subsection (b) shall be
			 imposed.
			(b)Mandatory sanctionsThe sanctions to be imposed pursuant to subsection (a) are as follows:
				(1)Procurement sanctionFor a period of two years, the United States Government shall not procure, or enter into any
			 contract for the procurement of, any goods or services from the sanctioned
			 person.
				(2)Export sanctionFor a period of two years, the United States Government shall not issue any license for any export
			 by or to the sanctioned person.
				5.Report on Rosoboronexport activities
			(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in
			 consultation with the Secretary of State and the Director of National
			 Intelligence, shall submit to the appropriate congressional committees a
			 report setting forth the following:
				(1)A list of the known transfers of lethal military equipment by Rosoboronexport to the Donetsk People’s Republic or other separatist groups in Ukraine.
				(2)A list of the known transfers of lethal military equipment by Rosoboronexport to the Government of
			 the Syrian Arab Republic since March 15, 2011.
				(3)A list of the known contracts, if any, that Rosoboronexport has signed with the Government of the
			 Syrian Arab Republic since March 15, 2011.
				(4)A detailed list of all existing contracts, memorandums of understanding, cooperative agreements,
			 grants, loans, and loan guarantees between the Department of Defense and
			 Rosoboronexport, including a description of the transaction, signing
			 dates, values, and quantities.
				(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a
			 classified annex.
			(c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—
				(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate; and
				(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the House of Representatives.
				6.United States person definedIn this Act, the term United States person means—
			
				(1)
				a natural person who is a citizen of the United States or who owes permanent allegiance to the
			 United States; and
			
				(2)
				a corporation or other legal entity which is organized under the laws of the United States, any
			 State or territory thereof, or the District of Columbia, if natural
			 persons described in paragraph (1) own, directly or indirectly, more than
			 50 percent of the outstanding capital stock or other beneficial interest
			 in such legal entity.
			
